Case 3:20-cv-07103-FLW-DEA Document 19-5 Filed 11/20/20 Page 1 of 2 PageID: 242




 KROVATIN NAU LLC
Gerald Krovatin, Esq. (Attorney No. 024351977)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                Civil Action No 3:20-cv-07103 (FLW-
PHILIP N. BURGESS, JR.; MICHELLE BURGESS; DEA)
ALEXANDRIA BURGESS; Minor 1, Minor 2,
Minor 3, by their parents Philip and JVIichelle
Burgess and MICROBILT CORPORATION,
                                                                 Civil Action
               Plaintiffs,

             vs.                                             fPROPOSEDI ORDER


LEONARD A. BENNETT; CONSUMER
LITIGATION ASSOCIATES, P.C.; KRISTI
CAHOON KELLY; KELLY GUZZO, PLC
JACOB M. POLAKOFF; and BERGER
MONTAGUE PC,

              Defendants.



       THIS MATTER having come before the Court on motion of the Plaintiffs, by their
attorneys Krovatin Nau LLC, for an Order granting their Motion for Leave to File an Amended
Complaint; and the Court having considered the submissions by the parties; and oral argument, if
any; and for good cause shown,

              IT IS on this day of , 2020,
              ORDERED that Plaintiffs' Motion for Leave to File an Amended Complaint is
GRANTED; and it is further
Case 3:20-cv-07103-FLW-DEA Document 19-5 Filed 11/20/20 Page 2 of 2 PageID: 243




            ORDERED that Plaintiffs must file their Amended Complaint by _           _5



2020.



                                              Honorable Freda L. Wolfson, U.S.D.J.




                                         2
